MEMORANDUM OPINION
                                            No. 04-11-00300-CR

                                    IN RE Anthony R. PERRYMAN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 25, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On April 25, 2011, relator Anthony Perryman filed a petition for writ of mandamus,

complaining the trial court failed to rule on various pro se post-conviction motions. However,

relator ties his right to mandamus relief specifically to his intent to file a post-conviction

application for writ of habeas corpus. Only the Texas Court of Criminal Appeals has jurisdiction

over matters related to post-conviction habeas corpus proceedings. See Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the



1
 This proceeding arises out of Cause No. 2008-CR-4078, styled State of Texas v. Anthony R. Perryman, in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                   04-11-00300-CR


exclusive means to challenge a final felony conviction.”); In re McAfee, 53 S.W.3d 715, 717

(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (holding that if an applicant finds it

necessary to complain about an action or inaction of the convicting court, the applicant may seek

mandamus relief from the Texas Court of Criminal Appeals). Because the relief sought in

relator’s petition relates to post-conviction habeas corpus relief, we are without jurisdiction to

consider his petition for writ of mandamus. Accordingly, relator’s petition is DISMISSED FOR

LACK OF JURISDICTION.

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                   PER CURIAM


DO NOT PUBLISH




                                               -2-